                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF LOUISIANA
                                 Lafayette Division

IN RE:                                                     CASE NO. 19-51373

J-H-J, Inc., et al.                                        CHAPTER 11

        DEBTORS                                            JOINTLY ADMINISTERED


                                AMENDED MAILING LIST
                                     Verification

       Penalties for making a false statement or for concealing property are a fine up to
$500,000.00 or imprisonment for up to five (5) years or both. (18 U.S.C. §§ 152 and 3571).

                                       DECLARATION

        I declare under penalty of perjury that the foregoing mail list, comprising 3 page(s), is
true and correct. Signed on December 12, 2019.


        Baker Piggly Wiggly, LLC, Debtor


Signed: /s/ Garnett C. Jones, Jr.
       Garnett C. Jones, Jr., Member


Signed: /s/ Barbara B. Parsons
       WILLIAM E. STEFFES (#12426)
       BARBARA B. PARSONS (#28714)
       The Steffes Firm, LLC
       13702 Coursey Blvd., Building 3
       Baton Rouge, Louisiana 70817
       Telephone: (225) 751-1751
       Facsimile: (225) 751-1998
       E-mail: bparsons@steffeslaw.com

        Attorneys for Debtors




  19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 1 of 54
                   INTERESTED PARTIES TO BE ADDED

                             Anthony M. Fazzio
                       4906 Ambassador Caffery Parkway
                                 Suite 1000
                             Lafayette, LA 70508

                                Brandon Brown
                            Stewart Robbins Brown
                                301 Main Street
                                  Suite 1640
                            Baton Rouge, LA 70801

                                Cristen Marcotte
                        Alvendia, Kelly & Demarest, LLC
                               909 Poydras Street
                                   Suite 1625
                            New Orleans, LA 70112

                                 Damion Jack
                            201 St. Charles Avenue
                                   Suite 500
                            New Orleans, LA 70170

                              David F. Rutledge
                            330 Settlers Trace Blvd.
                                    Suite A
                             Lafayette, LA 70508

                                George R. Pitts
                            Rubin and Rudman LLP
                           800 Connecticut Ave. NW
                            Washington, DC 20006

                              Harold L. Ehrenberg
                              2113 Veterans Blvd
                              Metairie, LA 70002

                               J. Benjamin Avin
                               Irpino Law Firm
                             2216 Magazine Street
                            New Orleans, LA 70130




19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 2 of 54
                              J. Michael Daly, Jr.
                               Walker-Daly, LLP
                            3939 N. Causeway Blvd.
                                   Suite 200
                              Metairie, LA 70002

                                 Jay M. Simon
                            8480 Bluebonnet Blvd.
                                    Suite G
                            Baton Rouge, LA 70810

                              Jeanne K. Demarest
                        Alvendia, Kelly & Demarest, LLC
                               909 Poydras Street
                                   Suite 1625
                            New Orleans, LA 70112

                               John M. Allen, III
                            38167 Post Office Road
                             Prairieville, LA 70769

                                John W. Milton
                             201 East Willow Street
                              Lafayette, LA 70509

                              L. Clayton Burgess
                           605 West Congress Street
                             Lafayette, LA 70501

                                Leo J. Palazzo
                              732 Behrman Hwy
                                   Suite F
                              Gretna, LA 70056

                               Patrick J. Eskew
                          Blake Jones Law Firm, LLC
                              701 Poydras Street
                                  Suite 4100
                           New Orleans, LA 70139

                             Paul B. Lambremont
                               4550 North Blvd.
                                   Suite 220
                            Baton Rouge, LA 70806




19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 3 of 54
                              Pierre F. Gaudin
                               1088 4th Street
                              Gretna, LA 70053

                                W. Alan Lilley
                            Goforth & Lilley, APLC
                              109 Stewart Street
                             Lafayette, LA 70501

                              W. Corey Grimley
                              600 Jefferson St.
                                  Suite 600
                             Lafayette, LA 70501

                             Willie G. Johnson, Jr.
                                PO Box 84509
                             Lafayette, LA 70503




19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 4 of 54
 Fill in this information to identify the case:

 Debtor name         Baker Piggly Wiggly, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         19-51373
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          December 12, 2019                       X /s/ Garnett C. Jones, Jr.
                                                                       Signature of individual signing on behalf of debtor

                                                                       Garnett C. Jones, Jr.
                                                                       Printed name

                                                                       Manager
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 5 of 54
 Fill in this information to identify the case:

 Debtor name            Baker Piggly Wiggly, L.L.C.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF LOUISIANA

 Case number (if known)               19-51373
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,056,442.98

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,056,442.98


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        7,079,577.14


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                    0.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        3,564,202.82


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        10,643,779.96




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy



                 19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 6 of 54
 Fill in this information to identify the case:

 Debtor name          Baker Piggly Wiggly, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         19-51373
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                           $13,381.53



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Chase                                                  Operating                        5705                                  $25,140.14




            3.2.     Chase                                                  Payroll                          9942                                        $848.31



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $39,369.98
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No.   Go to Part 3.
       Yes Fill in the information below.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 7 of 54
 Debtor         Baker Piggly Wiggly, L.L.C.                                                           Case number (If known) 19-51373
                Name



 11.       Accounts receivable


           11b. Over 90 days old:                                    44,929.11   -                                  0.00 =....                    $44,929.11
                                              face amount                               doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                   $44,929.11
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

     No.    Go to Part 5.
     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last               Net book value of         Valuation method used    Current value of
                                                      physical inventory             debtor's interest         for current value        debtor's interest
                                                                                     (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Supplies, Grocery,
           Frozen, Dairy, HBA,
           Liq/Beer/Wine, Meat,
           Produce, Deli                                                                            $0.00                                        $702,834.60



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                  $702,834.60
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                 0.00 Valuation method                                  Current Value                0.00

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                           page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 8 of 54
 Debtor         Baker Piggly Wiggly, L.L.C.                                                   Case number (If known) 19-51373
                Name



 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used       Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value           debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     Vehicles                                                               $0.00                                          $38,994.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Store Equipment                                                                  $0.00                                         $226,346.55



 51.       Total of Part 8.                                                                                                           $265,340.55
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 9 of 54
 Debtor         Baker Piggly Wiggly, L.L.C.                                                   Case number (If known) 19-51373
                Name

            55.1.    Lease of 280 Main
                     Street, Baker, LA
                     70714                                                                  $0.00                                           Unknown




 56.        Total of Part 9.                                                                                                                   $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

            Potential Claims Against UNFI/SuperValu Entities                                                                                Unknown
            Nature of claim
            Amount requested                                             $0.00



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            Leasehold Improvements                                                                                                          $3,968.74


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 10 of 54
 Debtor         Baker Piggly Wiggly, L.L.C.                                                   Case number (If known) 19-51373
                Name



 78.       Total of Part 11.                                                                                                      $3,968.74
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                            page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 11 of 54
 Debtor          Baker Piggly Wiggly, L.L.C.                                                                         Case number (If known) 19-51373
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $39,369.98

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $44,929.11

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $702,834.60

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $265,340.55

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                    $3,968.74

 91. Total. Add lines 80 through 90 for each column                                                         $1,056,442.98            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,056,442.98




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy



               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 12 of 54
 Fill in this information to identify the case:

 Debtor name          Baker Piggly Wiggly, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)              19-51373
                                                                                                                                            Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1    UNFI/SuperValu                                Describe debtor's property that is subject to a lien                  $7,079,577.14               $955,169.60
        Creditor's Name                               Inventory, Equipment, General Intangibles
        11840 Valley View Road
        Eden Prairie, MN 55344
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


                                                                                                                             $7,079,577.1
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       4

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         George R. Pitts
         Rubin and Rudman LLP                                                                                  Line   2.1
         800 Connecticut Ave. NW
         Washington, DC 20006




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 13 of 54
 Fill in this information to identify the case:

 Debtor name         Baker Piggly Wiggly, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)          19-51373
                                                                                                                                                    Check if this is an
                                                                                                                                                       amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                       12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.

 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $16,523.22
           Alta Supply                                                        Contingent
           1750 South Lane                                                    Unliquidated
           Suite 3                                                            Disputed
           Mandeville, LA 70471
                                                                             Basis for the claim:
           Date(s) debt was incurred 8/2019-10/2019
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $16,516.43
           Bimbo Bakeries                                                     Contingent
           Lockbox 846243                                                     Unliquidated
           Dallas, TX 75284                                                   Disputed
           Date(s) debt was incurred     4/2019-10/2019                      Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $46.27
           BR Welding Supply, LLC                                             Contingent
           125 Thruway Park                                                   Unliquidated
           Broussard, LA 70518                                                Disputed
           Date(s) debt was incurred 8/2019
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                  $52,166.08
           Coca Cola                                                          Contingent
           PO Box 105637                                                      Unliquidated
           Atlanta, GA 30348-5637                                             Disputed
           Date(s) debt was incurred 8/2019-10/2019
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                         page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                         50516                                               Best Case Bankruptcy



               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 14 of 54
 Debtor       Baker Piggly Wiggly, L.L.C.                                                             Case number (if known)            19-51373
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $544.89
          Continental Flowers                                                 Contingent
          8101 NW 21st                                                        Unliquidated
          Miami, FL 33122                                                     Disputed
          Date(s) debt was incurred      10/2019                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,338.85
          Dumac                                                               Contingent
          1001 N. 11th Street                                                 Unliquidated
          Suite C                                                             Disputed
          Monroe, LA 71201
                                                                             Basis for the claim:
          Date(s) debt was incurred      9/2019-10/2019
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $3,348,955.06
          IberiaBank                                                          Contingent
          200 W. Congress Street                                              Unliquidated
          Lafayette, LA 70501
                                                                              Disputed
          Date(s) debt was incurred 2018
                                                                             Basis for the claim:    SBA Loan Guaranty
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,927.30
          Manda                                                               Contingent
          PO Box 3374                                                         Unliquidated
          Baton Rouge, LA 70821                                               Disputed
          Date(s) debt was incurred 9/2019-10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,246.09
          MSI Inventory Service                                               Contingent
          PO Box 320129                                                       Unliquidated
          Flowood, MS 39232-0129                                              Disputed
          Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,661.30
          Ocean Select                                                        Contingent
          1019 Nina Highway                                                   Unliquidated
          Breaux Bridge, LA 70517                                             Disputed
          Date(s) debt was incurred 8/2019-10/2019
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,868.00
          Rivers Security                                                     Contingent
          20088 Hwy 16                                                        Unliquidated
          Amite, LA 70422                                                     Disputed
          Date(s) debt was incurred      9/2019-10/2019                      Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                           Page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 15 of 54
 Debtor       Baker Piggly Wiggly, L.L.C.                                                             Case number (if known)            19-51373
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $7,016.87
           Roberson                                                           Contingent
           315 Industrial Parkway Drive                                       Unliquidated
           Bogalusa, LA 70427                                                 Disputed
           Date(s) debt was incurred 8/2019-10/2019
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $40,105.46
           Scariano Brothers                                                  Contingent
           11052 Scariano Lane                                                Unliquidated
           Hammond, LA 70403                                                  Disputed
           Date(s) debt was incurred     9/2019-10/2019                      Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,287.00
           Stoplift                                                           Contingent
           186 Alewife Brook Parkway 300                                      Unliquidated
           Cambridge, MA 02138-1104                                           Disputed
           Date(s) debt was incurred 9/2019
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.15      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $15,000.00
           T. H. G. Enterprises, L.L.C.                                       Contingent
           5910 Airline Highway                                               Unliquidated
           Baton Rouge, LA 70805                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes


 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       Brian Cohn
           10754 Linkwood Court                                                                       Line      3.7
           Suite 1
           Baton Rouge, LA 70810                                                                            Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.         $                           0.00
 5b. Total claims from Part 2                                                                             5b.    +    $                   3,564,202.82

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.         $                      3,564,202.82




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 16 of 54
 Fill in this information to identify the case:

 Debtor name         Baker Piggly Wiggly, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         19-51373
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.         State what the contract or                  Internet Services
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       Cox
              List the contract number of any                                          701 Florida Blvd.
                    government contract                                                Baton Rouge, LA 70806


 2.2.         State what the contract or                  6 Year lease of 280
              lease is for and the nature of              Main Street, Baker, LA
              the debtor's interest                       70714 from September
                                                          1, 2018 through
                                                          September 1, 2024.
                  State the term remaining                4 Years 9 Months             EBR Limited Liabliity Company
                                                                                       7732 Goodwood Blvd.
              List the contract number of any                                          Suite V
                    government contract                                                Baton Rouge, LA 70806




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 17 of 54
 Fill in this information to identify the case:

 Debtor name         Baker Piggly Wiggly, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         19-51373
                                                                                                                            Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      BR Pig LLC                        5910 Airline Highway                             IberiaBank                      D
                                               Baton Rouge, LA 70805                                                             E/F        3.7
                                                                                                                                G



    2.2      BR Pig LLC                        5910 Airline Highway                             UNFI/SuperValu                  D       2.1
                                               Baton Rouge, LA 70805                                                             E/F
                                                                                                                                G



    2.3      Garnett C. Jones,                 5910 Airline Highway                             IberiaBank                      D
             Jr.                               Baton Rouge, LA 70805                                                             E/F        3.7
                                                                                                                                G



    2.4      J-H-J Inc.                        5910 Airline Highway                             IberiaBank                      D
                                               Baton Rouge, LA 70805                                                             E/F        3.7
                                                                                                                                G



    2.5      J-H-J Inc.                        5910 Airline Highway                             UNFI/SuperValu                  D       2.1
                                               Baton Rouge, LA 70805                                                             E/F
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 18 of 54
 Debtor       Baker Piggly Wiggly, L.L.C.                                             Case number (if known)   19-51373


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Lafayette Piggly                  5910 Airline Highway                        IberiaBank                     D
             Wiggly, L.L.C.                    Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.7      Lafayette Piggly                  5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             Wiggly, L.L.C.                    Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.8      SVFoods                           5910 Airline Highway                        IberiaBank                     D
             Avondale LLC                      Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.9      SVFoods                           5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             Avondale LLC                      Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.10     SVFoods Big Pic                   5910 Airline Highway                        IberiaBank                     D
             LLC                               Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.11     SVFoods Big Pic                   5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             LLC                               Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.12     SVFoods Harvey                    5910 Airline Highway                        IberiaBank                     D
             LLC                               Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.13     SVFoods Harvey                    5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             LLC                               Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 19 of 54
 Debtor       Baker Piggly Wiggly, L.L.C.                                             Case number (if known)   19-51373


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.14     SVFoods                           5910 Airline Highway                        IberiaBank                     D
             Jefferson LLC                     Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.15     SVFoods                           5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             Jefferson LLC                     Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.16     SVFoods Little                    5910 Airline Highway                        IberiaBank                     D
             Pic LLC                           Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.17     SVFoods Little                    5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             Pic LLC                           Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.18     SVFoods Old                       5910 Airline Highway                        IberiaBank                     D
             Hammond LLC                       Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.19     SVFoods Old                       5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             Hammond LLC                       Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.20     SVFoods Walker                    5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             LLC                               Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.21     SVFoods                           5910 Airline Highway                        IberiaBank                     D
             Westwego LLC                      Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 20 of 54
 Debtor       Baker Piggly Wiggly, L.L.C.                                             Case number (if known)   19-51373


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.22     SVFoods                           5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             Westwego LLC                      Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.23     T & S Markets                     5910 Airline Highway                        IberiaBank                     D
             LLC                               Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.24     T & S Markets                     5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             LLC                               Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G



    2.25     T. H. G.                          5910 Airline Highway                        IberiaBank                     D
             Enterprises,                      Baton Rouge, LA 70805                                                       E/F       3.7
             L.L.C.
                                                                                                                          G



    2.26     T. H. G.                          5910 Airline Highway                        UNFI/SuperValu                 D       2.1
             Enterprises,                      Baton Rouge, LA 70805                                                       E/F
             L.L.C.
                                                                                                                          G



    2.27     Ted W. Harvey                     5910 Airline Highway                        IberiaBank                     D
                                               Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.28     TSD Markets LLC                   5910 Airline Highway                        IberiaBank                     D
                                               Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.29     TSD Markets LLC                   5910 Airline Highway                        UNFI/SuperValu                 D       2.1
                                               Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 21 of 54
 Debtor       Baker Piggly Wiggly, L.L.C.                                             Case number (if known)   19-51373


            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.30     TSJ Markets LLC                   5910 Airline Highway                        IberiaBank                     D
                                               Baton Rouge, LA 70805                                                       E/F       3.7
                                                                                                                          G



    2.31     TSJ Markets LLC                   5910 Airline Highway                        UNFI/SuperValu                 D       2.1
                                               Baton Rouge, LA 70805                                                       E/F
                                                                                                                          G




Official Form 206H                                                     Schedule H: Your Codebtors                                     Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 22 of 54
 Fill in this information to identify the case:

 Debtor name         Baker Piggly Wiggly, L.L.C.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF LOUISIANA

 Case number (if known)         19-51373
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $8,059,974.99
       From 1/01/2019 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                              $9,535,549.91
       From 1/01/2018 to 12/31/2018
                                                                                                Other


       For year before that:                                                                    Operating a business                              $9,883,588.16
       From 1/01/2017 to 12/31/2017
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 23 of 54
 Debtor       Baker Piggly Wiggly, L.L.C.                                                               Case number (if known) 19-51373



       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               UNFI/SuperValu                                              8/15/19,                        $942,551.73          Secured debt
               11840 Valley View Road                                      8/22/19,                                             Unsecured loan repayments
               Eden Prairie, MN 55344                                      8/29/19,                                             Suppliers or vendors
                                                                           9/5/19,
                                                                           9/12/19,
                                                                                                                                Services
                                                                           9/19/19,                                             Other
                                                                           9/26/19,
                                                                           10/3/19,
                                                                           10/10/19,
                                                                           10/17/19,
                                                                           10/24/19,
                                                                           10/31/19,
                                                                           11/7/19,
                                                                           11/14/19
       3.2.
               Scariano Brothers                                           8/15/19,                         $66,450.54          Secured debt
               11052 Scariano Lane                                         9/4/19,                                              Unsecured loan repayments
               Hammond, LA 70403                                           9/13/19,                                             Suppliers or vendors
                                                                           10/1/19,
                                                                           10/15/19
                                                                                                                                Services
                                                                                                                                Other

       3.3.
               Manda                                                       8/15/19,                         $43,791.94          Secured debt
               PO Box 3374                                                 10/15/19,                                            Unsecured loan repayments
               Baton Rouge, LA 70821                                       11/1/19                                              Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Coca Cola                                                   8/15/19,                         $79,918.16          Secured debt
               PO Box 105637                                               9/4/19,                                              Unsecured loan repayments
               Atlanta, GA 30348-5637                                      10/1/19,                                             Suppliers or vendors
                                                                           10/15/19,
                                                                           11/1/19
                                                                                                                                Services
                                                                                                                                Other

       3.5.
               Alta Supply                                                 8/30/19                          $14,622.57          Secured debt
               1750 South Lane                                                                                                  Unsecured loan repayments
               Suite 3                                                                                                          Suppliers or vendors
               Mandeville, LA 70471
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Ocean Select                                                11/1/19                            $7,715.80         Secured debt
               1019 Nina Highway                                                                                                Unsecured loan repayments
               Breaux Bridge, LA 70517                                                                                          Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 24 of 54
 Debtor       Baker Piggly Wiggly, L.L.C.                                                                 Case number (if known) 19-51373



4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                           Dates                   Total amount of value        Reasons for payment or transfer
       Relationship to debtor
       4.1.    See attached Exhibit A                                                                              $0.00


5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                               Describe of the Property                                      Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                               Description of the action creditor took                       Date action was                 Amount
                                                                                                                               taken
       UNFI/SuperValu                                            Rebates due under Supply Agreement                            2019                         Unknown
       11840 Valley View Road                                    Last 4 digits of account number:
       Eden Prairie, MN 55344


 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity within 1 year before filing this case.

       None.
               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    See attached Exhibit B                                                                                                  Pending
                                                                                                                                       On appeal
                                                                                                                                       Concluded

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 25 of 54
 Debtor        Baker Piggly Wiggly, L.L.C.                                                                  Case number (if known) 19-51373



                Recipient's name and address                     Description of the gifts or contributions                Dates given                      Value

       9.1.     Volunteers of America                                                                                     December 28,
                                                                 Donation
                                                                                                                          2017                       $5,000.00

                Recipients relationship to debtor




 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                      Amount of payments received for the loss                 Dates of loss       Value of property
       how the loss occurred                                                                                                                               lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates           Total amount or
                 the transfer?                                                                                                                          value
                 Address
       11.1.     The Steffes Firm, LLC
                 13702 Coursey Blvd.
                 Building 3                                                                                                    November
                 Baton Rouge, LA 70817                               Retainer and Filing Fee                                   12, 2019              $6,717.00

                 Email or website address
                 bparsons@steffeslaw.com

                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                  Dates transfers        Total amount or
                                                                                                                        were made                       value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



               19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 26 of 54
 Debtor      Baker Piggly Wiggly, L.L.C.                                                                Case number (if known) 19-51373



               Who received transfer?                            Description of property transferred or                  Date transfer            Total amount or
               Address                                           payments received or debts paid in exchange             was made                          value

 Part 7:      Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:      Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                        Nature of the business operation, including type of services            If debtor provides meals
                                                                 the debtor provides                                                     and housing, number of
                                                                                                                                         patients in debtor s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

       No. Go to Part 10.
           Yes. Does the debtor serve as plan administrator?

                     No Go to Part 10.
                     Yes. Fill in below:
                    Name of plan                                                                               Employer identification number of the plan
                    Baker Piggly Wiggly, LLC Simple IRA Plan                                                   EIN:

                    Has the plan been terminated?
                     No
                     Yes

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor s name, or for the debtor s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                   Last 4 digits of         Type of account or          Date account was               Last balance
                Address                                          account number           instrument                  closed, sold,              before closing or
                                                                                                                      moved, or                           transfer
                                                                                                                      transferred


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 27 of 54
 Debtor      Baker Piggly Wiggly, L.L.C.                                                                Case number (if known) 19-51373



19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 28 of 54
 Debtor      Baker Piggly Wiggly, L.L.C.                                                                Case number (if known) 19-51373



       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Danielle Satawa                                                                                                            2017-Present
                    5910 Airline Highway
                    Baton Rouge, LA 70805
       26a.2.       Dwayne Hunter                                                                                                              2017-Present
                    Planche Politz Ledet
                    18212 E. Petroleum Drive
                    Suite 1B
                    Baton Rouge, LA 70809

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.1.       Danielle Satawa                                                                                                            2017-Present
                    5910 Airline Highway
                    Baton Rouge, LA 70805
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26b.2.       Dwayne Hunter                                                                                                              2017-Present
                    Planche Politz Ledet
                    18212 E. Petroleum Drive
                    Suite 1B
                    Baton Rouge, LA 70809

    26c. List all firms or individuals who were in possession of the debtor s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Danielle Satawa
                    5910 Airline Highway
                    Baton Rouge, LA 70805

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 29 of 54
 Debtor      Baker Piggly Wiggly, L.L.C.                                                                Case number (if known) 19-51373



           None
       Name and address
       26d.1.       UNFI/SuperValu
                    11840 Valley View Road
                    Eden Prairie, MN 55344
       26d.2.       IberiaBank
                    200 W. Congress Street
                    Lafayette, LA 70501

27. Inventories
    Have any inventories of the debtor s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                          Date of inventory       The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Hewitt Lee
       .                                                                                     June 27, 2019           $544,410 -- Cost Basis

                Name and address of the person who has possession of
                inventory records
                Baker Piggly Wiggly, LLC
                280 Main Street
                Baton Rouge, LA 70814


       27.2 Hewitt Lee                                                                       September 26,
       .                                                                                     2019                    $554,647 -- Cost Basis

                Name and address of the person who has possession of
                inventory records
                Baker Piggly Wiggly, LLC
                280 Main Street
                Baton Rouge, LA 70814


28. List the debtor s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Garnett C. Jones, Jr.                          5910 Airline Highway                                Member                                42.90
                                                      Baton Rouge, LA 70805

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Ted W. Harvey                                  5910 Airline Highway                                Member                                42.90
                                                      Baton Rouge, LA 70805

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jeff Jones                                     5910 Airline Highway                                Member                                14.20
                                                      Baton Rouge, LA 70805



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 30 of 54
 Debtor      Baker Piggly Wiggly, L.L.C.                                                                Case number (if known) 19-51373




           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         December 12, 2019

 /s/ Garnett C. Jones, Jr.                                              Garnett C. Jones, Jr.
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         Manager

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
 Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



              19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 31 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 32 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 33 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 34 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 35 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 36 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 37 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 38 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 39 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 40 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 41 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 42 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 43 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 44 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 45 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 46 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 47 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 48 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 49 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 50 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 51 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 52 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 53 of 54
19-51367 - #78 File 12/12/19 Enter 12/12/19 11:46:15 Main Document Pg 54 of 54
